          Case 2:21-cv-00138-LMA Document 1 Filed 01/22/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA


JAMES MAGEE,                         §
                                     §
       Petitioner,                   §
                                     §       Civil Action No.
VS.                                  §
                                     §       This is a capital case
DARREL VANNOY, Warden,               §
Louisiana State Penitentiary         §
Angola, Louisiana.                   §
                                     §
               Respondent.           §


                       PETITIONER’S UNOPPOSED MOTION FOR
                            APPOINTMENT OF COUNSEL

       COMES NOW, JAMES MAGEE, an indigent, death-sentenced inmate, by and through

undersigned counsel and pursuant to 18 U.S.C. § 3599(a)(2), moves this Court to appoint the

Federal Community Defender Office for the Eastern District of Pennsylvania and private

attorney D. Aaron Novod as counsel, all attorneys learned in the law applicable to capital cases.

Mr. Magee submits the following as good cause for granting this Motion:

1.     Mr. Magee was convicted of first degree murder and sentence of death in the 22nd

Judicial District, Parish of St. Tammany, Louisiana (“22nd District Court”). The trial court

formally sentenced him to death on January 4, 2010. The Louisiana Supreme Court affirmed his

conviction on September 28, 2012. State v. Magee, 103 So.3d 285, 2011-KA-0574 (La.

09/28/12). The United States Supreme Court denied Mr. Magee’s timely petition for a writ of

certiorari on October 7, 2013. Magee v. Louisiana, 571 U.S. 830 (2013).

2.     Mr. Magee filed a Pro Se Application for Post-Conviction Relief and Request for Counsel

in the 22nd District Court. The application was initially denied on October 31, 2013,
                                                1
          Case 2:21-cv-00138-LMA Document 1 Filed 01/22/21 Page 2 of 8




reconsideration was granted on November 27, 2013 and counsel was appointed. A counseled

post-conviction petition was filed on February 1, 2016, and an amended petition was filed on

March 21, 2017. Mr. Magee’s counseled post-conviction petition was denied by the 22nd

District Court on December 20, 2017. After post-conviction relief was denied, Mr. Magee filed

a writ, which the Louisiana Supreme Court granted in part and remanded for consideration of

whether Mr. Magee was entitled to relief under McCoy v. Louisiana, 138 S. Ct. 1500 (2018).

State v. Magee, 2018-0310 (La. Dec. 17, 2018), 2018 La. LEXIS 3486. All other claims for

relief were denied. Id. On remand, the 22nd District Court denied relief on the McCoy claim on

July 11, 2019. Mr. Magee filed a subsequent writ, which the Louisiana Supreme Court denied

on November 24, 2020. State v. Magee, No. 2019-KD-01778 (La. 11/24/20), 2020 La. LEXIS

2875. Under 28 U.S.C. § 2244(d), Mr. Magee must file his petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 in this court on or before approximately November 24, 2021.

3.     Section 3599, 18 U.S.C., creates “a mandatory right to qualified legal counsel” for death-

sentenced individuals in state custody. McFarland v. Scott, 512 U.S. 849, 859 (1994); 18 U.S.C.

§ 3599(a). Mr. Magee is entitled to the appointment of counsel, as section 3599 ensures that

death-sentenced prisoners be provided with counsel throughout post-conviction and clemency

proceedings. Subsection 3599(a)(2) specifically provides:

       In any post conviction proceeding under section 2254 or 2255 of title 28, United
       States Code, seeking to vacate or set aside a death sentence, any defendant who is
       or becomes financially unable to obtain adequate representation or investigative,
       expert, or other reasonably necessary services shall be entitled to the appointment
       of one or more attorneys and the furnishing of such other services in accordance
       with subsections (b) through (f).




                                                2
          Case 2:21-cv-00138-LMA Document 1 Filed 01/22/21 Page 3 of 8




4.     Mr. Magee requests that this Court appoint the Federal Community Defender Office

(“FCDO”) and Mr. Novod. As described below, the FCDO and Mr. Novod are willing and able

to provide Mr. Magee with qualified counsel.

5.     The FCDO has a Capital Habeas Unit with federal habeas capital litigators, investigators

and paralegals who have extensive experience litigating federal capital habeas proceedings

pursuant to 28 U.S.C. § 2254. Leigh M. Skipper, the Chief Federal Defender for the Eastern

District of Pennsylvania, is willing to accept the appointment for Mr. Magee. He will assign

attorneys responsible for Mr. Magee’s representation from the Capital Habeas Unit in his office.

That unit consists of attorneys who specialize in capital habeas corpus and post-conviction

litigation. The unit is supervised by Shawn Nolan. Attorney Nolan has been licensed to practice

in Pennsylvania since 1989 and has exclusively handled capital post-conviction cases for the past

eighteen years. He currently represents other death-sentenced prisoners in courts within the Fifth

Circuit in their habeas litigation pursuant to 28 U.S.C. § 2254. Pursuant to judicial policy, which

recommends that the Court make appointments in the name of the community defender

organization, Petitioner requests that the court appoint the FCDO and permit Shawn Nolan to

appear as counsel pursuant to Local Rule of the United States District Court for the Eastern

District of Louisiana, Civil Rule 83.2.5. Guide to Judiciary Policy, Vol. 7A, § 440.

6.     The FCDO has been established by the Administrative Office of the United States Courts

as a Community Defender Organization and is recognized as the Federal Defender Office for the

United States District Court for the Eastern District of Pennsylvania. Since 1995, the FCDO has

received a sustaining grant from the Administrative Office of the United States Courts to

represent death-sentenced prisoners in federal habeas corpus proceedings. Because of its


                                                 3
          Case 2:21-cv-00138-LMA Document 1 Filed 01/22/21 Page 4 of 8




sustaining grant, the FCDO will not request from this Court any funds for attorney fees,

investigation or travel expenses, expert witness expenses (should expert witnesses be needed), or

any other expenses.

7.     The FCDO has been appointed to represent petitioners in a number of capital federal

habeas corpus cases arising in the Fifth Circuit. See e.g., Granger v. Davis, 1:17-cv-00291 (E.D.

Tex.); Cole v. Davis, No. 4:17-cv-00940 (S.D. Tex.); Tabler v. Stephens, No. 6:10-cv-00034

(W.D. Tex.); Mullis v. Stephens, No. 3:13-cv-00121 (S.D. Tex.); Brewer v. Stephens, No. 2:15-

cv-00050 (N.D. Tex.); Luna v. Stephens, No. 5:15-cv-00451 (W.D. Tex.); Balentine v. Stephens,

No. 2:03-cv-00039 (N.D. Tex.); Daniel v. Davis, No. A-17-cv-1069-LY (W.D. Tex.); Gutierrez

v. Davis, No. 1:09-cv-00022 (S.D. Tex.); Jackson v. Davis, No. 4:15-cv-00208 (S.D. Tex.). The

FCDO also currently represents two federal capital post-conviction litigants in the District Court

for the Eastern District of Texas, United States v. Agofsky, No. 1:07-cv-005111 (E.D. Tex.);

United States v. Ebron, No. 1:08-cr-00036 (E.D. Tex.).

8.     Capital post-conviction litigation requires specialized knowledge and experience. See,

e.g., 18 U.S.C. § 3599(d) (acknowledging the unique and complex nature of capital habeas

litigation); McFarland v. Scott, 512 U.S. at 856-57 (noting that “this Court’s death penalty

jurisprudence unquestionably is difficult even for a trained lawyer to master” (quoting Murray v.

Giarratano, 492 U.S. 1, 28 (1989)). FCDO attorneys possess such specialized knowledge and

experience. Since 1995, the FCDO has represented scores of death-sentenced prisoners in

federal district courts, the Courts of Appeals, and the United States Supreme Court. Its capital

lawyers have litigated five substantive cases before the United States Supreme Court: Sattazahn

v. Pennsylvania, 537 U.S. 101 (2003); Rompilla v. Beard, 545 U.S. 374 (2005); Pace v.


                                                4
          Case 2:21-cv-00138-LMA Document 1 Filed 01/22/21 Page 5 of 8




DiGuglielmo, 544 U.S. 408 (2005); Beard v. Kindler, 558 U.S. 53 (2009); and Williams v.

Pennsylvania, 136 S. Ct. 1899 (2016). Its lawyers have served on the faculties of death-penalty

and/or habeas corpus training seminars for numerous organizations and entities including, inter

alia, the Administrative Office of the United States Courts Habeas Corpus Training and

Assistance Project, the National Institute for Trial Advocacy, the NAACP Legal Defense &

Educational Fund, the American Bar Association Death Penalty Representation Project, the

Pennsylvania Bar Institute, the National Association of Criminal Defense Lawyers, and the

Pennsylvania Association of Criminal Defense Lawyers.

9.     In order to seek an appointment in the case. The FCDO has complied with the appropriate

protocol of the Administrative Office of Courts regarding out-of-district appointments, and it has

been approved by the Administrative Office to seek this appointment. As part of that protocol,

Chief Judge Owen of the Court of Appeals for the Fifth Circuit was notified and did not express

any opposition to this request.

10.    Mr. Novod also possesses the requisite specialized knowledge and experience in capital

post-conviction litigation. He is licensed to practice in Louisiana and is admitted to the bar of

the Eastern District of Louisiana, the Fifth Circuit Court of Appeals, and the United States

Supreme Court. Mr. Novod has represented clients at all stages of capital litigation in Louisiana

for over 10 years. He has experience representing clients in capital § 2254 proceedings in the

Eastern District of Louisiana and in other federal district courts in Louisiana, and he has

represented clients on appeal before the Fifth Circuit Court of Appeals and the United States

Supreme Court. Mr. Novod currently represents four clients in ongoing capital § 2254

proceedings in Louisiana federal district courts. Mr. Novod previously worked for the Capital


                                                 5
           Case 2:21-cv-00138-LMA Document 1 Filed 01/22/21 Page 6 of 8




Post-Conviction Project of Louisiana, and he has presented at a death penalty training seminar

for the Administrative Office of the United States Courts Habeas Corpus Training and

Assistance Project.

11.     Mr. Novod, as private, appointed CJA counsel, will be compensated for his attorneys’

fees and expenses pursuant to 18 U.S.C. § 3599(g)(1). There will be a division of

responsibilities and duties among counsel appointed on the case, and counsel will make every

effort to insure that there is as little as possible overlap of their responsibilities and duties in the

case. In anticipation of the need for and appointment of counsel in this capital § 2254

proceeding, Mr. Novod, began his initial review of the case on December 15, 2020 and seeks

appointment nunc pro tunc to that date.

12.     Additionally, Mr. Magee’s state post-conviction counsel, Charlotte Faciane and Naila

Campbell, have indicated that their current caseloads prevent them from representing Mr. Magee

in federal habeas proceedings. Claude Kelly, the Federal Defender for the Eastern District of

Louisiana, has indicated that his office is unable to accept an appointment at this time and

supports the appointment of both the FDCO and Mr. Novod.

13.     The appointment of both the FDCO and Mr. Novod is necessary to this capital § 2254

proceeding. According to the Guide to Judiciary Policy, Vol. 7A, Ch. 6, § 620.10.20(b),

applicable to death penalty habeas corpus proceedings and the appointment of counsel for

indigent, death-sentenced inmates, “[d]ue to the complex, demanding, and protracted nature of

death penalty proceedings, judicial officers should consider appointing at least two attorneys.”

Mr. Novod’s participation is critical given his familiarity and experience with capital litigation in




                                                    6
          Case 2:21-cv-00138-LMA Document 1 Filed 01/22/21 Page 7 of 8




state and federal courts in Louisiana. Additionally, Mr. Novod is located in New Orleans and is

therefore able to regularly visit with Mr. Magee at Louisiana State Prison at Angola, Louisiana.

       The attorneys of the FCDO’s Capital Habeas Unit and Mr. Novod are well qualified to

undertake the representation of Mr. Magee pursuant to 18 U.S.C. § 3599, and they are willing to

accept appointment.

       WHEREFORE, for the foregoing reasons, Petitioner James Magee respectfully prays

that this Court appoint the Federal Community Defender Office and Mr. D. Aaron Novod, and

appoint Mr. Novod with a nunc pro tunc date of December 15, 2020, to represent him in his

federal capital habeas corpus proceedings before this Court. A proposed order is attached.


                                     Respectfully submitted,


                                     JAMES MAGEE
                                     DOC No. 559701


                                     /s/ Shawn Nolan
                                     Shawn Nolan, PA Bar No. 56535
                                     Chief, Capital Habeas Unit
                                     Federal Community Defender Office
                                     for the Eastern District of Pennsylvania
                                     601 Walnut Street, Suite 545 West
                                     Philadelphia, PA 19106
                                     (215) 928-0520
                                     Shawn_Nolan@fd.org

                                     D. Aaron Novod
                                     Law Office of D. Aaron Novod
                                     P.O. Box 740985
                                     New Orleans, LA 70174
                                     Telephone: (504) 913-3746
                                     Facsimile: (347) 344-6222
                                     aaron.novod.esq@gmail.com


                                                7
         Case 2:21-cv-00138-LMA Document 1 Filed 01/22/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on Matthew Caplan, Assistant District

Attorney, 22nd Judicial District Court, 701 N Columbia Street, Covington, LA 70433, by U.S.

mail on January 22nd, 2021.

                                                   /s/ Shawn Nolan
                                                   Shawn Nolan




                                              8
